Name: Commission Regulation (EC) No 2379/2001 of 5 December 2001 amending Regulation (EC) No 1148/2001 on checks on conformity to the marketing standards applicable to fresh fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  health;  marketing;  technology and technical regulations
 Date Published: nan

 Avis juridique important|32001R2379Commission Regulation (EC) No 2379/2001 of 5 December 2001 amending Regulation (EC) No 1148/2001 on checks on conformity to the marketing standards applicable to fresh fruit and vegetables Official Journal L 321 , 06/12/2001 P. 0015 - 0017Commission Regulation (EC) No 2379/2001of 5 December 2001amending Regulation (EC) No 1148/2001 on checks on conformity to the marketing standards applicable to fresh fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 911/2001(2), and in particular Article 10 thereof,Whereas:(1) Article 7 of Commission Regulation (EC) No 1148/2001 of 12 June 2001 on checks on conformity to the marketing standards applicable to fresh fruit and vegetables(3) lays down the conditions under which the Commission may approve the checking operations performed by certain third countries for products exported to the Community.(2) Under the second subparagraph of Article 7(3) of Regulation (EC) No 1148/2001, third country inspection bodies awarded such approval are to issue certificates of conformity of products that the Community customs authorities may accept for the purposes of releasing those products for free circulation. Common characteristics should therefore be laid down for the certificates issued by different third countries, relating in particular to the original and copies of such certificates, their format, printing, method of completion, numbering and archiving, and the signatures and stamps to be included thereon.(3) Article 7(5) of Regulation (EC) No 1148/2001 provides for a system of sampling checks by Member States on certificates issued by third countries. However, such checks should be carried out a posteriori where there are clear doubts about the authenticity of the certificates or the accuracy of the data they contain.(4) To implement Article 7 of Regulation (EC) No 1148/2001, a system of administrative cooperation must be established between the Community and each of the third countries concerned so that all the required information can be made available to the competent authorities in the Community. The substance and modus operandi of this administrative cooperation must be specified.(5) Where necessary, approval of checking operations carried out by some third countries may require the organisation of on-the-spot visits to assess their export inspection systems. In such cases, provision should be made for the possibility of using the special corps of inspectors in the fruit and vegetable sector set up under Article 40 of Regulation (EC) No 2200/96.(6) The specimen in Annex III to Regulation (EC) No 1148/2001 should also be completed.(7) As a result, Regulation (EC) No 1148/2001 should be amended.(8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1148/2001 is amended as follows:1. Article 7 is amended as follows.(a) The fourth subparagraph of paragraph 2 is replaced by the following: "For the purposes of the approval referred to in paragraph 1, the Commission may use the special corps of inspectors in the fruit and vegetable sector set up under Article 40 of Regulation (EC) No 2200/96 to make on-the-spot visits to check that the inspection operations carried out in the third country concerned comply with the provisions of this Article and, where appropriate, make recommendations for improving the degree of conformity of goods exported to the Community by that third country."(b) The following subparagraphs are added to paragraph 3: "The standard forms on which the certificates provided for in the second subparagraph of this paragraph are drawn up shall be established within the framework of the approval referred to in paragraph 1.The certificate shall bear the word 'original'. Where additional copies are required, they should be stamped with the word 'copy'. The competent authorities in the Community shall accept as valid only the original of the certificate.The form shall measure 210 Ã  297 mm; a tolerance of up to plus 8 mm or minus 5 mm in the length may be allowed. The paper used shall be white, not containing mechanical pulp, sized for writing and shall weigh not less than 40 g/m2.The forms shall be printed and completed in one of the official languages of the Community.The forms must be completed using a mechanographical or similar process.Entries must not be erased or overwritten. Any alterations shall be made by crossing out the incorrect particulars and, where appropriate, adding those required. Such changes shall be initialled by the person making them and endorsed by the issuing authorities.Each certificate shall bear a serial number, whether or not printed, by which it can be identified, and shall be stamped by the issuing authority and signed by the person or persons empowered to do so.The issuing authority shall retain a copy of each certificate it issues."(c) Paragraph 4 is replaced by the following: "4. The Commission may suspend approval if it is found that, in a significant number of lots and/or quantities, the goods do not correspond to the information in the certificates of conformity issued by the third country inspection bodies, or where an unsatisfactory response has been made to the requests for a posteriori checks as referred to in paragraph 5a."(d) The following paragraph 5a is inserted: "5a. Whenever doubts arise as to the authenticity of a certificate as referred to in the second subparagraph of paragraph 3 or the accuracy of the information contained therein, an a posteriori check shall be carried out.The competent authority in the Community shall return the certificate or its copy thereof to the official correspondent in the third country, as referred to in the second subparagraph of paragraph 2, giving, where appropriate, the reasons for the enquiry and any information obtained suggesting that the certificate is not authentic or that the details it contains are incorrect. Requests for a posteriori checks shall be brought to the attention of the Commission as quickly as possible, together with the results of each request.Where a request is made for an a posteriori check, the importer of the products concerned may ask the competent inspection bodies to carry out a conformity check as referred to in Article 6."(e) The following paragraph 8 is added: "8. The application of this Article shall be subject to the establishment of a procedure for administrative cooperation between the Community and each third country concerned.To this end the third countries concerned shall send the Commission all relevant information on checking operations, in particular specimens of the stamp imprints used by the inspection bodies and, where appropriate, and without delay, any change to this information.The Commission shall notify this information, and any subsequent amendments, to the coordinating authorities in the Member States who shall inform the customs authorities and other competent authorities thereof.Once administrative cooperation has been established, and following any significant amendment of the information communicated by a third country concerned both within the framework of this administrative cooperation and as regards the names and addresses of the official correspondent and of the inspection bodies, the Commission shall publish a notice to this end in the Official Journal of the European Communities (C series)."2. Annex III is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 December 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 129, 11.5.2001, p. 3.(3) OJ L 156, 13.6.2001, p. 9.ANNEX"ANNEX III>PIC FILE= "L_2001321EN.001703.TIF">"